Citation Nr: 1825567	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hallux valgus with bunionectomy and hammertoe of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently lies with the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in March 2018.  The hearing transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he should be afforded a higher disability evaluation for his service-connected hallux valgus with bunionectomy and hammertoe of the left foot.  He has been awarded the maximum schedular evaluation under the applicable Diagnostic Code for hallux valgus, 5280, due to the fact that his condition is severe, equivalent to the amputation of the great toe.  However, the Board finds that the Veteran's claim should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321 (b) (1) (2017).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

In the instant case, the Veteran has complained that his left foot disability causes him great pain, interfering with his ability to stand for long periods of time.  He testified that he has been laid off from previous employment due to problems with his foot, including swelling.  The Veteran stated that he is currently menially employed as a truck driver.  He was offered a higher paying position within his company, but had to turn it down because it required wearing steel-toed boots, which he could not do because of his left foot.  He also mentioned that the higher paying position would require standing for long periods of time on concrete, another requirement that his left foot disability prohibited.  See March 2018 Hearing Transcript.  The Board finds that there is at least a question as to whether the Veteran's current schedular evaluation contemplates the extent or severity of his reported symptoms.  Accordingly, the matter is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records have been archived, they must be obtained from the archive, or certified that they are unavailable by any reasonable means of searching.

2.  Contact the Veteran and request that he identify all recent private treatment providers for left foot disability, and request that he provide VA the necessary authorization to obtain all identified private treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested identified documents.

3.  Refer the issue of entitlement to a higher disability evaluation for service-connected left foot disability to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. 

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




